PER CURIAM.
This is an appeal from a judgment on the verdict of a jury awarding appellee recovery of commissions due her decedent on certain sales of parking meters manufactured by the appellant corporation. The district court charged the jury that if the appellee’s decedent “was not the primary procuring and controlling cause” in the making of the sales in controversy there could be no recovery.
The appellant contends that the agency relationship between the parties had been terminated in good faith before the sales were consummated and that, therefore, the deceased salesman was entitled to no compensation from appellant on account of such sales by virtue of the terms of the contract between the parties.
We cannot accept the validity of this contention. We are of opinion that the district judge correctly instructed the jury as to the controlling principles of law applicable to the case, and that there is substantial evidence to support the verdict of the jury.
Accordingly, the judgment of the district court is affirmed.